


Exhibit 10.14

 

WARRANT

 

MRV Communications, Inc. (the “Company”) hereby offers
                               (the “Grantee”), pursuant to a resolution of the
Board of Directors a Warrant to purchase            shares of the Common Stock,
$.0017 par value per share, of the Company, at a price of  $       per share,
for a total exercise price of                                             
($              ).  The purchase price of this Warrant shall correspond to the
market value of the warrant as determined by applying the Black & Scholes
formula.

 

The Company is making this grant to you to encourage your efforts in helping the
Company to grow and succeed. Regardless of your decision whether or not to buy,
you are requested to keep the number of shares for which you are eligible
strictly confidential. The terms and conditions upon which this Warrant may be
exercised are as follows:

 

An offer of pre-emption of this warrant shall be made by a written notice to the
Board of Directors of the Company if the Grantee wishes to convey his warrant
according to the provisions of this agreement to another person. The same apply
in the event that the Grantee, who is an employee of the Company, or another
company within the Company group, terminates his employment, irrespective of the
reason of the termination of the employment. Such an offer shall be made by
written notice no later than at the date of the termination of the employment.
Accepting an employment in another company within the Company group is not
regarded as the termination of employment in this respect.

 

Where the warrants have been offered to the Company, the Company shall, no later
than 45 days from the receipt of the notice of the offer of pre-emption, inform
the Grantee as to whether the Company will buy the warrant, recommend another
purchaser or inform that the right of redemption shall not be exercised. The
right to buy warrants offered through pre-emption applies only to the whole
offered item. The Company has no obligation to buy the offered warrants or to
recommend another purchaser.

 

The purchase price of the offered item of warrants under the pre-emption right
shall, with regard to one warrant, correspond to the market value of the
warrant, whereby the warrant’s market value, in the event that the parties
cannot agree, shall be calculated by an independent evaluator, who shall be
appointed by the Company.  The purchase price of warrants acquired after
exercise of the pre-emption right shall be paid no later than 45 days after the
Company has given notice that the right of redemption shall be exercised.

 

The pre-emption right form a non-detachable condition of this warrants and is
executable against any new holder of the warrant. Should the Grantee transfer
warrants to a third party without having observed the provisions regarding
pre-emption in this agreement, then the Company shall not be obliged to allow
such third party purchaser of the warrants to subscribe for shares in the
Company. The Grantee furthermore accepts and agrees that any transfer of
warrants to a third party that is carried out without the observance of the
provisions regarding pre-emption in this agreement shall be regarded as a
significant breach of this agreement.

 

Initials                      

 

1

--------------------------------------------------------------------------------


 

In the event of any merger, consolidation or sale of substantially all of the
assets of MRV as an entirety, “Grantee” shall have the right to exercise this
Warrant into the kind and amount of shares of stock and other securities and
property (including cash) receivable by a holder of the number of shares of
Common Stock into which the Warrant might have been exercisable immediately
prior to such merger, consolidation or sale of substantially all of the assets
of MRV as an entirety. Any unexercised right to this Warrant shall terminate
without value on October 24, 2013 and are immediately exercisable upon grant.
The right to exercise this Warrant is further restricted by other clauses within
this document.

 

The rights represented by this Warrant may be exercised during the life of the
Warrant, at any time in whole or in part by the surrender of this Warrant with
the Purchase Form at the end hereof properly executed, at the principal
executive office of the MRV, payment to MRV of the exercise price then in effect
for the number of shares specified in the above-mentioned Purchase Form. The
Common Stock and the certificates for the Common Stock so purchased shall be
delivered to “Grantee” within a reasonable time, not exceeding ten (10) days
after the rights represented by this Warrant shall have been so exercised.
“Cashless” exercise of these Warrants shall be allowed by the Company at its
discretion and only in accordance with U.S. Securities law. This warrant may be
subdivided into smaller denominations as requested by the Warrant holder.

 

MRV covenants and agrees that all shares of Common Stock, which may be issued as
part of this, Warrant will, upon issuance, be validly issued, fully paid and
non-assessable, and no personal liability will attach to the holder thereof. MRV
further covenants and agrees that, during the life of the Warrant, MRV will at
all times have authorized and reserved a sufficient number of shares of its
Common stock to provide for the exercise of the Warrant.

 

The Warrant shall not entitle the Warrant holder to any voting rights or other
rights as a shareholder of MRV.

 

Initials                      

 

2

--------------------------------------------------------------------------------


 

The exercise price in effect at any time and the number and kind of securities
purchasable upon the exercise of the warrant shall be subject to adjustment from
time to time upon the happening of certain events as described below:

 

In case MRV shall (i) declare a dividend or make a distribution on its
outstanding shares of Common Stock in shares of Common Stock, (ii) subdivide or
reclassify its outstanding of Common Stock into a greater number of shares, or
(iii) combine or reclassify its outstanding shares of Common Stock into a
smaller number of shares, then the appropriate adjustments in the number and
kind of such securities subject to this warrant shall be made and the exercise
price in effect at the time of the record date for such dividend or distribution
or of the effective date of such subdivision, combination, reclassification,
reorganization, merger, consolidation, or recapitalization shall be
proportionately adjusted so that the holder of this warrant exercised after such
date shall be entitled to receive the aggregate number and kind of shares of MRV
Common Stock which, if this Warrant had been exercised by such holder
immediately prior to such date, he would have owned upon such exercise and been
entitled to receive upon such dividend, distribution, subdivision, combination,
reclassification, reorganization, merger, consolidation or recapitalization.
Provided however no adjustment in the exercise price shall be required unless
such adjustment would require an increase or decrease of at least five cents in
such price.

 

“Grantee” acknowledges that the warrant and the shares underlying the Warrant of
MRV Common Stock have not been registered with the Securities and Exchange
Commission and that it is taking the shares for investment purposes in the event
it exercises this Warrant and not with a view towards distribution. Upon
exercise of this Warrant a legend to this effect will placed upon the
certificates. MRV agrees to register with the Securities Exchange Commission, at
MRV’s expense, the shares underlying the warrants after the granting of these
warrants.

 

This Agreement shall be governed by and in accordance with the laws of the State
of Delaware.

 

 

 

 

 

I have read and understand the terms and conditions of these Warrants and I
agree to abide by them.

 

 

 

 

 

 

 

 

 

 

 

Date

 

3

--------------------------------------------------------------------------------
